DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 4, 10, 11, 13, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0251163 by Ochiai et al. in view of US 2015/0204689 by Aist et al.

Regarding claim 1, Ochiai et al. discloses a method for generating a preview picture set from a video, comprising: 
retrieving a travel route captured in the video (fig. 4, paragraph 0062-0063 teaches location information, 0083 teaches retrieving a travel route in fig. 4 (412, 406)), 
determining a target location in the travel route (paragraph 0059 teaches a target location, paragraph 0088), 
acquiring information of the target location (in addition to discussion above, paragraph 0086 teaches information of target location); 
retrieving an actual captured image of the target location in the video (in addition to discussion above, fig. 4, paragraph 0086-0087 teaches display of captured videos); and 
generating the preview picture set of the video based on the information of the target location and the actual captured image (in addition to discussion above, paragraph 0082-0083 teaches generating of the preview set of the video).
	Ochiai et al. fails to disclose travel route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route.
For example, the travel history 220 can indicate a frequency of how many times the user had traveled within the geographic area 202, had traveled to the geographic location 204, or a combination thereof logged by the first device 102 having the navigation system 100.”, paragraph 0053 teaches “The popular landmark 404 is defined as a navigation reference decided according to the frequency of visits.  For example, the popular landmark 404 can represent object 230, the geographic location 204, the geographic area 202 selected as the candidate landmark 402 based on the travel history 220 of FIG. 2.  More specifically, the geographic location 204 is selected as the popular landmark 404 based on a travel threshold 422, a destination frequency 424, a proximity frequency 426, or a combination thereof.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include travel route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route, as taught by Aist et al. into the system of Ochiai et al., because such incorporation would allow more options to determine target location, thus increase user flexibility of the system.

Regarding claim 2, the method wherein the retrieving the travel route comprises: during recording of the video, acquiring and recording location information of each 

Regarding claim 3, the method wherein the location information of each passing area includes one or more of a place name, an address, a latitude and longitude, and a P.O. Box number (Ochiai et al., in addition to discussion above, paragraph 0025 teaches location information).

Regarding claim 4, the method wherein the activity of the user comprises frequency that a destination has been searched by the user or a frequency that a type of destination has been visited by the user and further comprising selecting a place of interest matching the travel route as the target location (Aist et al., in addition to discussion above, fig. 2, 4, paragraph 0042 teaches “For example, the travel history 220 can indicate a frequency of how many times the user had traveled within the geographic area 202, had traveled to the geographic location 204, or a combination thereof logged by the first device 102 having the navigation system 100.”, paragraph 0053 teaches “The popular landmark 404 is defined as a navigation reference decided according to the frequency of visits.  For example, the popular landmark 404 can represent object 230, the geographic location 204, the geographic area 202 selected as the candidate landmark 402 based on the travel history 220 of FIG. 2.  More specifically, the geographic location 204 is selected as the popular landmark 404 based on a travel threshold 422, a destination frequency 424, a proximity frequency 426, or a combination thereof.”, paragraph 0055, 0130).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the method wherein determining the target location in the travel route further comprises: retrieving a category of interest of a user of a user end device, and selecting a transit location as the target location if the transit location in the travel route belongs to the retrieved category of interest and a search history of the transit location satisfies a selection condition (Ochiai et al., in addition to discussion above, fig. 4, paragraph 0082-0083 shows category of interest of a user, paragraph 0024, 0063-0064 teaches search history, fig. 2, shows map information and vehicle information includes target location).

Regarding claim 6, the method wherein determining the target location in the travel route further comprises: selecting a location where an event occurs during travel of a vehicle as the target location (Ochiai et al., in addition to discussion above, fig. 4, paragraph 0082-0083 teaches a location where an event occurs).

Regarding claim 7, the method wherein the event comprises at least one of collision of the vehicle, an opening of a door of the vehicle, and a change in passenger of the vehicle (Ochiai et al., in addition to discussion above, paragraph 0035 teaches collision of the vehicle).

Regarding claim 8, the method wherein the information of the target location comprises at least one of a real picture of the target location, a name of the target location, an address of the target location, latitude and longitude of the target location, and a P.O. Box number of the target location (Ochiai et al., in addition to discussion above, paragraph 0025 teaches information of the target location).

Regarding claim 10, the method wherein the previous activity of the user comprises one or more of a search history of the user and previous destinations of the user (Aist et al., in addition to discussion above, fig. 2, 4, paragraph 0042 teaches “For example, the travel history 220 can indicate a frequency of how many times the user had traveled within the geographic area 202, had traveled to the geographic location 204, or a combination thereof logged by the first device 102 having the navigation system 100.”, paragraph 0053 teaches “The popular landmark 404 is defined as a navigation reference decided according to the frequency of visits.  For example, the popular landmark 404 can represent object 230, the geographic location 204, the geographic area 202 selected as the candidate landmark 402 based on the travel history 220 of FIG. 2.  More specifically, the geographic location 204 is selected as the popular landmark 404 based on a travel threshold 422, a destination frequency 424, a proximity frequency 426, or a combination thereof.”, paragraph 0055, 0130).
	The motivation for combining references has been discussed in independent claim above.


Regarding claim 11, Ochiai et al. discloses an apparatus for generating a picture set from a video, comprising: 
an acquisition module configured to obtain a travel route as recorded in a video, 
a processor configured to determine a target location captured in the route (fig. 4, paragraph 0062-0063 teaches location information, 0083 teaches retrieving a travel route in fig. 4 (412, 406)), 
a generator configured to acquire each of an information of the target location and an actual captured image of the target location in the video (paragraph 0059 teaches a target location, paragraph 0088), and generate a preview photo set of the video based on the information of the target location and the actual captured image (in addition to discussion above, paragraph 0082-0083 teaches generating of the preview set of the video, fig. 4, paragraph 0086-0087 teaches display of captured videos).
	Ochiai et al. fails to disclose route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route.
	Aist et al. discloses route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route (fig. 2, 4, paragraph 0042 teaches “For example, the travel history 220 can indicate a frequency of how many times the user had traveled within the geographic area 202, had traveled to the geographic location 204, or a combination thereof logged by the first device 102 having the navigation system 100.”, paragraph 0053 teaches “The popular landmark 404 is defined as a navigation reference decided according to the frequency of visits.  For example, the popular landmark 404 can represent object 230, the geographic location 204, the geographic area 202 selected as the candidate landmark 402 based on the travel history 220 of FIG. 2.  More specifically, the geographic location 204 is selected as the popular landmark 404 based on a travel threshold 422, a destination frequency 424, a proximity frequency 426, or a combination thereof.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route, as taught by Aist et al. into the system of Ochiai et al., because such incorporation would allow more options to determine target location, thus increase user flexibility of the system.

Claim 12 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 14
Claim 15 is rejected for the same reason as discussed in the corresponding claim 7 above.

Regarding claim 18, the apparatus wherein the user equipment includes one or more of a video acquisition device and a location information acquisition device, the electronic device coupled to each of the video acquisition device and the location information acquisition device (fig. 1).

Regarding claim 19, the apparatus wherein the electronic device is further coupled to a communication device (fig. 1).

Regarding claim 20, Ochiai et al. discloses a method, comprising: 
receiving user input for a number of target locations requested (paragraph 0035-0036 teaches triggering event as user input); 
during recording a video, retrieving location information of each passing area (in addition to discussion above, fig. 2 shows during capturing mode, retrieve location information (map information and vehicle information), paragraph 0050 teaches recording video); and 
upon completion of the recording of the video: 
determining a travel route based on the retrieved location information (paragraph 0059 teaches a target location, paragraph 0088), 
selecting the number of target locations along the travel route (in addition to discussion above, paragraph 0086 teaches information of target location), 
retrieving one or more images for each of the number of target locations (in addition to discussion above, fig. 4, paragraph 0086-0087 teaches display of captured videos), and 
generating a preview picture for the video including the one or more images (in addition to discussion above, paragraph 0082-0083 teaches generating of the preview set of the video).
	Ochiai et al. fails to disclose travel route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route.
	Aist et al. discloses travel route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route (fig. 2, 4, paragraph 0042 teaches “For example, the travel history 220 can indicate a frequency of how many times the user had traveled within the geographic area 202, had traveled to the geographic location 204, or a combination thereof logged by the first device 102 having the navigation system 100.”, paragraph 0053 teaches “The popular landmark 404 is defined as a navigation reference decided according to the frequency of visits.  For example, the popular landmark 404 can represent object 230, the geographic location 204, the geographic area 202 selected as the candidate landmark 402 based on the travel history 220 of FIG. 2.  More specifically, the geographic location 204 is selected as the popular landmark 404 based on a travel threshold 422, a destination frequency 424, a proximity frequency 426, or a combination thereof.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include travel route based on one or more points of interest of a user, the one or more points of interest of the user determined from activity of the user prior to the user traveling the route, as taught by Aist et al. into the system of Ochiai et al., because such incorporation would allow more options to determine target location, thus increase user flexibility of the system.

Regarding claim 21, the method wherein the activity of the user comprises a frequency that a destination has been searched by the user or a frequency that a type of destination has been visited by the user and the activity of the user is retrieved from a user end device (Aist et al., in addition to discussion above, fig. 2, 4, paragraph 0042 teaches “For example, the travel history 220 can indicate a frequency of how many times the user had traveled within the geographic area 202, had traveled to the geographic location 204, or a combination thereof logged by the first device 102 having the navigation system 100.”, paragraph 0053 teaches “The popular landmark 404 is defined as a navigation reference decided according to the frequency of visits.  For example, the popular landmark 404 can represent object 230, the geographic location 204, the geographic area 202 selected as the candidate landmark 402 based on the travel history 220 of FIG. 2.  More specifically, the geographic location 204 is selected as the popular landmark 404 based on a travel threshold 422, a destination frequency 424, a proximity frequency 426, or a combination thereof.”, paragraph 0055, 0130).
	The motivation for combining references has been discussed in independent claim above.

Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0251163 by Ochiai et al., US 2015/0204689 by Aist et al. in view of US 2018/0068019 by Novikoff et al.

Regarding claim 9, Ochiai et al. discloses generating a preview picture, Aist et al. discloses travel route based on one or more points of interest of a user (as discussed above), but fails to disclose the method further comprising animating the generated preview picture set.
Novikoff et al. discloses generating a preview picture, but fails to disclose the method further comprising animating the generated preview picture set (paragraph 0029, 0039 teaches generating animated video)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method further comprising animating the generated preview picture set, as taught by Novikoff et al. into the system of Ochiai et al., Aist et al., because such incorporation would allow more options to a user while generating preview, thus increase user flexibility of the system.

Claim 16 is rejected for the same reason as discussed in the corresponding claim 9 above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/           Primary Examiner, Art Unit 2484